PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/078,681
Filing Date: 22 Aug 2018
Appellant(s): Ostlund, Erik, Nils



__________________
William L. Warren
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 14, 202 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 4, 6, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ehring et al. (US 2015/0153272; “Ehring) in view of Friberg et al. (US 2003/0218750; “Friberg”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ehring and Friberg as applied to claim 4 above, and further in view of Ahrens et al. (EP 2767821, cited in IDS of 08/22/18).

(2) Response to Argument

Group 1: 1, 3, 4, 6, 8, 9 and 12-15

Friberg does not teach that three mirrors must be used.
The grounds of rejection relied upon Friberg to show the use of a second beam splitter to branch light to the second flow cell of Ehring. At the bottom of page 6, Appellant argues Friberg requirement that three mirrors of Friberg must be used. The embodiment of Friberg Fig. 7 is only an example and nothing taught by Friberg shows mirror 72 is critical to the operation of the system or that it must be used in conjunction with the beam splitters. Friberg does not teach mirror 72 modifies the optical properties of the light and thus a person of ordinary skill would recognize the mirror is only there to change the direction of the light and that the system would operate equally without the mirror. Therefore, the combination proposed in the rejection of claim 1 does not require the incorporation of the mirror 72 into the system of Ehring. 

In addition, even if mirror 72 is used the proposed combination, the limitations of claim 1 would still be met because there is no requirement that the mirror be considered to be an element of the term “optical arrangement” in claim 1. Nothing in the disclosure suggests the term “optical arrangement” must include the mirror 72 in Figure 7 if the mirror is used. The disclosure shows an embodiment (e.g. Fig. 2) where a dotted circle 31 is drawn around two beam splitters 33, 35, and describes the optical arrangement as “comprising at least two beam splitters” and there is no indication that any other element in the system must be included in the term “optical arrangement.”  For this reason, the Examiner submits Figure 7 of Friberg, as annotated below with a circle, shows only two beam splitters (e.g. not one or three beam splitters) in the “optical arrangement” and no other element in the circle. Therefore, even if mirror 72 was used in the system of Ehring, it would be reasonable to state at there are “only two beamsplitters in the optical arrangement” as recited in claim 1. 

    PNG
    media_image2.png
    234
    426
    media_image2.png
    Greyscale

On page 8, second paragraph, Appellant describes that claims 1, 4, and 9 requires the reference detector to detect light that has transmitted through the two beam splitters. The Examiner agrees that Ehring and Friberg do not expressly show the reference detector positioned at the transmitted light branch of the beam splitter, but rather shows it at the other position, i.e. the reflected position. The Examiner submits the change in position would have been obvious because there are only two possible positions for the reference detector (three positions when there are two beam splitters) while the flow cells are at the other position(s). Friberg does not give any reason one position should be chosen over the other because Friberg does not distinguish which part of the split beam is to be used (e.g. “The collimated parallel beam of light propagates to beamsplitter 33, which sends part of the beam through lens 34 to a wavelength sensor 36” at para. [0032] and “The rest of the beam goes to a second beamsplitter 38 which sends a second part of the beam through lens 39 to a monitor photodetector 41” at para. [0033]). Ehring, as well as disclosure of the present invention, does not show any reason why the reference detector should be placed to receive one light over the other (e.g. the transmitted light over the reflected light), and therefore, there being only two choices, both options would be obvious, and at the very least, obvious to try both positions to determine best packaging for size and shape, or said another way, which packaging provided the best desired result (Final 5). There 

Appellant argues the prior art does not show multiple beam splitters with multiple flow cells. The Examiner respectfully disagrees as the proposed combination shows multiple beam splitters taught by Friberg and multiple flow cells (taught by Ehring and also by Friberg since the cell may be free space, i.e. flowing, para. [0006]).  Appellant points out that Figure 7 shows a wavelength sensor at the beginning of the optical path, but as submitted by Examiner above, it would have been obvious to position the reference detector at the transmitted branch of the beam splitter (i.e. middle or end position, Figs 2 and 3 of Final) for a desired package size or shape.
Appellant argues on page 8 that there is no disclosure of providing a further equal intensity of light part at a reference detector. The Examiner respectfully disagrees. Ehring states “…light is spread out substantially evenly (emphasis added) across the fibres of the receiving bundle 372…At the bundle 372, light is split to travel to, in this case, two flow cells 330, and 331, and also to a reference detector 342” (para. [0045]). Light that is evenly spread out is spread out with even intensity. Appellant states that Friberg relies on wavelength sensing and not intensity in the reference signal, and it is unclear to the Examiner what its relevance is because the grounds of rejection did not rely on Friberg to teach a reference detector. Nor does claim 1 explicitly require intensity detection by the reference detector. Appellant further argues on bottom of page 8 that none of the references show a “single embodiment that uses multiple beam splitters and multiple flow cells,” and in response, it is not clear to the Examiner why a single reference must teach a limitation so long as the combination of references teach the limitation. In addition, Friberg shows two beam splitters with multiple cells.

Appellant states the first advantage is that equipment and space is saved compared to Ehring because only one light source is used, but this limitation to a single light source being used is not found in the claims.
Appellant states the use of the same reference detector for two separate measurement solves the problem related to temperature drift. Both Ehring and Friberg show the use of a single reference detector for both flow cells so it appears both Ehring and Friberg would also have the same benefit.
Appellant states the reference signal travels a longer path that is closer in length to the signals through the flow cells. This does not appear to be necessarily so simply because the reference detector is at the fully transmitted path. Nor is it apparent that the path length of the reference detector is related to temperature as asserted by Appellant (A Br. third full paragraph). The Examiner is only able to find that temperature is a factor for temperature drift of the light source, as discussed in the paragraph above. Appellant does not provide any reason why temperature is a factor relative to the path length to the reference detector. 

Group 2: Claims 13-15
Appellant argues the prior art does not teach an embodiment in which the first and second solutions are the same in combination with a single light source. In response, the Examiner single light source. In addition, under the broadest reasonable interpretation in light of the specification, the Examiner submits Ehring’s “LED arrangement 20” (e.g. para. [0034]) would be considered to be a single light source since all the LEDs are arranged in a single system or one LED is used at a time (claim 1 is drawn to a method and Ehring teaches an embodiment where one LED is used at a time and thus the same light would be sent to both flow cells; claim 1 also does not distinguish between light at the same instance in time or light continuously output and monitored). 
Appellant argues Ehring teaches the use of sequentially or synchronously use of different UV frequencies teaches away from using the same light source for different cells. The Examiner respectfully disagrees. This teaching of Ehring is an example how the flow cells in parallel or series can be used and does not discourage (teach away) the use of the light source for flow cells in series, which would mean that the same fluid flows through both flow cells. This would also mean that the light will go through both flow cells (i.e. the same identical light from the same light source). Appellant points to Figure 4 of Ehring of cells 330 and 331 in parallel, but it is unclear to the Examiner how parallel cells is relevant when the Office action pointed to the cells in series and parallel cells would not necessarily have the same substance in both cells as recited in claim 13. Because Appellant’s citation of Ehring’s teaching of sequentially using different LEDs is an example, the Examiner submits that it is not a teaching away from using the same source. In addition, the Examiner believes that “teaching away” is not pertinent to the rejection of claim 13 because there was no proposed modification in the rejection subject to “teaching away.”

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Hwa Andrew Lee/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        
Conferees:
/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886             
                                                                                                                                                                                           
/Karl Tamai/
TQAS TC 2800

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.